—Judgment, *186Supreme Court, New York County (James Yates, J.), rendered December 9, 1998, convicting defendant, after a jury trial, of assault in the second degree and attempted assault in the second degree, and sentencing him to two concurrent terms of 6 months and 5 years probation, unanimously affirmed. The matter is remitted to Supreme Court, New York County for further proceedings pursuant to CPL 460.50 (5).
By failing to point out any deficiency in the remedy provided, or to request any further relief (see, People v Santiago, 52 NY2d 865), defendant failed to preserve his claim that he was deprived of a fair trial by the People’s introduction of improper expert testimony, and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court prevented any prejudice delivering detailed and thorough curative instructions, which the jury is presumed to have followed (see, People v Davis, 58 NY2d 1102).
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Saxe, JJ. [As amended by unpublished order entered Jan. 18, 2001.]